DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bruijin (6,673,068).
Re: claim 1, De Bruijin shows a steering damper assembly, as in the present invention, comprising:
a cylindrical pressure tube 2 including a first endcap 2, a second endcap 18, and a tubular wall defining and extending along an axis from the first endcap to the second endcap, the pressure tube defining a working chamber;
a piston assembly 3 disposed in the working chamber and dividing the working chamber into a first working chamber adjacent the first endcap and a second working chamber adjacent the second endcap;
a reserve tube 1 extending circumferentially around the pressure tube and defining a reservoir chamber 15 that is radially between the reserve tube and the pressure tube;

a piston rod 4 fixed to the piston assembly and extending through the first endcap of the pressure tube;
wherein the reserve tube includes a cylindrical portion and a bulged portion forming chamber 22;
the cylindrical portion extends from the first endcap of the pressure tube toward the second endcap of the pressure tube and extends concentrically around the pressure tube, the cylindrical portion having an inner radius from the axis; and
the bulged portion includes a first circumferential section on the bottom, and a second circumferential section on top, the first circumferential section having a maximum radial distance from the axis at most equal to the inner radius of the cylindrical portion, as shown in figure 1, and the second circumferential section having a maximum radial distance from the axis greater than the inner radius of the cylindrical portion, see figure 1; and 
the bulged portion extends circumferentially around the second endcap; and 
the maximum radial distance from the axis to the second circumferential section is positioned along the axis at the second endcap, see figure 1.
Re: claim 7, De Bruijin shows the bulged portion has a constant cross-sectional shape projected along the axis.
Re: claim 12, De Bruijin shows the base valve 16, 17 extends through the second endcap 18.

Re: claim 14, De Bruijin shows the working chamber and the reservoir chamber are completely sealed from an environment outside the reserve tube, see figure 1.
Re: claim 15, De Bruijin shows the piston assembly includes a piston valve 11, 12, 28 permitting flow between the first working chamber and the second working chamber as the piston assembly moves axially.
Re: claim 19, De Bruijin shows oil filling the working chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijin (6,673,068) in view of Newton (GB 579,390).
Re: claim 2, De Bruijin’s damper, as rejected above, lacks a dust shield.  Newton is cited to teach a dust shield 37 fixed relative to the piston rod 41 and extending circumferentially around the cylindrical portion of the reserve tube 35.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the 
Re: claim 3, Newton shows the dust shield is axially movable relative to the pressure tube with the piston rod between a retracted position and an extended position; the dust shield in the extended position exposes a portion of the cylindrical portion of the reserve tube and exposes the bulged portion of the reserve tube, see figure 2.
Re: claim 4, Newton shows the dust shield in the retracted position exposes the bulged portion of the reserve tube, see figure 2.
Re: claim 5, Newton shows the dust shield in the retracted position exposes the bulged portion of the reserve tube while the claim requires the dust shield to partially covers the bulged portion.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have strived to extend the length of the dust shield of Newton so that the bulged portion can be protected from the environment as well.
Re: claim 6, Newton shows the dust shield has a cylindrical shape positioned concentrically around the cylindrical portion of the reserve tube, see figure 2.
Re: claim 8, De Bruijin’s damper, as rejected above, does not show a cross-sectional illustration of the bulged portion transverse to the axis.  Figure 3 of Newton shows a cross-sectional illustration of the bulged portion 52 transverse to the axis; wherein the bulged portion of Newton comprises the cross-sectional shape including a first arc of circle at least partially defining the first circumferential section and a second arc of circle at least partially defining the second circumferential section.  It would have been obvious to one of ordinary skill in the art at the time of filling to have concluded 
Re: claim 9, De Bruijin, as modified, shows the cross-sectional shape including a first straight line extending from the first arc of circle to the second arc of circle and a second straight line extending from the first arc of circle to the second arc of circle, see figure 1 of De Bruijin and figure 3 of Newton.
Re: claim 10, De Bruijin, as modified, shows the straight lines connect tangentially to the arcs of circle in figure 1 of De Bruijin and figure 3 of Newton.
Re: claim 20, De Bruijin shows when the axis is oriented horizontally and the second circumferential section of the bulged portion of the reserve tube faces upward, the oil fills the reservoir chamber between the pressure tube and the cylindrical portion of the reserve tube while the claim requires the oil to also incompletely fills the reservoir chamber between the pressure tube and the bulged portion of the reserve tube.  Newton teaches a hydraulic level 53 in the bulged portion 52 in figure 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to have filled more oil in the damper of De Bruijin, such as taught by Newton, in order to reduce sloshing of liquid in the damper.
Re: claim 21, Newton shows the second arc of circle has a greater diameter than the firs arc of circle in figure 3.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  De Bruijin (6,673,068) in view of Miyasato (8,485,326).
Re: claim 16, De Bruijin, as rejected above, lacks a foam member disposed in the reservoir chamber.  Miyasato is cited to teach a foam member 8 disposed in a reservoir chamber 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to modified the damper of De Bruijin to comprise a foam member disposed in the reservoir chamber such as taught by Miyasato in order to maintain a predetermined pressure of the working fluid which would results in a more compact design and better performance for the damper.
Re: claim 17, as modified by Miyasato, the foam member 8 would extend circumferentially around the pressure tube 34 and radially outward from the pressure tube to the reserve tube 1 of De Bruijin.
Re: claim 18, as modified by Miyasato, the foam member 8 would extend axially from the first endcap toward the second endcap of De Bruijin’s damper.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657